Citation Nr: 0834674	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  96-33 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus, to include as secondary to the service-connected 
residuals of a calcaneal stress fracture of the left foot.

2.  Entitlement to service connection for a right ankle 
disability, to include degenerative joint disease, overuse 
synovitis, chronic instability with tendon 
dysfunction/laxity, and chronic ankle sprains [hereinafter 
"right ankle disability"], claimed as secondary to the 
service-connected residuals of a calcaneal stress fracture of 
the left foot.

3.  Entitlement to an increased disability rating for 
service-connected residuals of a calcaneal stress fracture of 
the left foot, currently evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, C.C., and L.E.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Louisville, Kentucky 
(the RO).

Procedural history

Increased rating for residuals of a calcaneal stress fracture 
of the left foot

In a June 1970 rating decision, service connection was 
granted for residuals of a calcaneal stress fracture of the 
left foot; a noncompensable (zero percent) disability rating 
was assigned.  

On March 1, 1996, the RO received the veteran's claim for an 
increased rating for his left foot disability.  In an April 
1996 rating decision, a 10 percent disability rating for 
residuals of a calcaneal stress fracture of the left foot was 
granted, effective March 1, 1996.  The veteran perfected an 
appeal as to the 10 percent disability rating.  

In October 1996, the veteran, his spouse, C.C., and L.E. 
presented oral testimony before a hearing officer at a 
hearing held at the RO, a transcript of which has been 
associated with the veteran's claims file.  

In a February 2002 rating decision, the RO granted a 20 
percent disability rating for the service-connected left foot 
disability, effective January 6, 2000.  In a February 2002 
statement, the veteran's former representative asserted that 
a higher disability rating is warranted.  Therefore, the 
appeal remained pending.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the Rating Schedule, the pending appeal as to 
that issue is not abrogated].  

In August 2002, the Board denied an increased rating for the 
left foot disability.  The veteran appealed the Board's 
August 2002 decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In June 2003, counsel for 
the veteran and the Secretary of VA filed a Joint Motion for 
Remand.  An Order of the Court dated June 27, 2003 granted 
the motion and vacated the Board's decision with regard to 
the denial of an increased rating for a left foot disability.  

This issue was remanded by the Board in December 2003 for 
further development in accordance with the Court's Order.  
The issue was remanded again to the RO in April 2006 and 
April 2007.  The RO continued the previous denial of an 
increased disability rating for the left foot disability in a 
supplemental statement of the case (SSOC) issued in May 2008.  
This issue has been returned to the Board for further 
appellate proceedings.

Service connection for bilateral pes planus and a right ankle 
disability

In a September 1996 rating decision, service connection was 
denied for a right foot condition, claimed as secondary to 
the service-connected left foot disability.  In April 1998, 
the Board determined that the veteran had perfected an appeal 
of that denial and remanded the claim for further 
development.


In August 2002, the Board denied service connection for a 
right foot disability.  
The subsequent procedural history generally mirrors that of 
the increased rating issue discussed above.  

In April 2006, the Board determined that the issue should be 
recharacterized as two issues:  service connection for a 
right ankle disability and service connection bilateral pes 
planus, rather than one issue, service connection for a right 
foot disability.  

Issues not on appeal

In April 2006 and April 2007, the Board noted the veteran had 
raised the issue of total disability rating based on 
individual unemployability (TDIU) and the issues of service 
connection for a low back disability and a left ankle 
disability.  Those issues have not been adjudicated, and thus 
they are not ripe for appellate review.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].  These 
matters are again referred to the RO for appropriate action.

In a separate April 2006 decision, the Board remanded the 
issue of the veteran's entitlement to a certificate for a 
clothing allowance under 38 C.F.R. § 3.810 to the VA Medical 
Center in Louisville, Kentucky for the issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  This matter is, to the Board's knowledge, still 
in remand status and it is therefore not currently before the 
Board. 


FINDINGS OF FACT

1.  The medical records show that the veteran's bilateral pes 
planus preexisted his military service.

2.  The competent medical evidence of record demonstrates 
that the veteran's bilateral pes planus was not aggravated by 
service.

3.  The competent medical evidence of record does not support 
a conclusion that the veteran's bilateral pes planus is 
aggravated by his service-connected residuals of a calcaneal 
stress fracture of the left foot.

4.  The competent medical evidence of record does not support 
a conclusion that the veteran's right ankle disability is 
caused or aggravated by his service-connected residuals of a 
calcaneal stress fracture of the left foot.

5.  The objective clinical findings show that the service-
connected residuals of a calcaneal stress fracture of the 
left foot are manifested by tenderness of the heel, heel 
instability, and degenerative changes of the left calcaneal, 
but regular use of an assistive device and/or a gait 
abnormality due to that disorder is not demonstrated.

6.  The evidence in this case does not show such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected residuals of a 
calcaneal stress fracture of the left foot are inadequate.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by 
service, and such is not proximately due to or the result of 
the service-connected residuals of a calcaneal stress 
fracture of the left foot.  38 U.S.C.A. §§ 1110, 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.310 (2007).

2.  A right ankle disability is not proximately due to or the 
result of the service-connected residuals of a calcaneal 
stress fracture of the left foot.  38 C.F.R. § 3.310 (2007).

3.  The criteria for an increased disability rating in excess 
of the currently assigned 20 percent for the veteran's 
service-connected residuals of a calcaneal stress fracture of 
the left foot have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).

4.  The criteria for referral of the service-connected 
residuals of a calcaneal stress fracture of the left foot for 
consideration on an extra-schedular basis are not met.  
38 C.F.R. § 3.321(b)(1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral pes 
planus and a right ankle disability.  As to the bilateral pes 
planus, he in essence contends that his pre-existing 
bilateral pes planus was aggravated by service; or in the 
alternative, that the pes planus is aggravated by his 
service-connected left foot disability.  He also contends 
that the right ankle disability is caused or aggravated by 
his service-connected left foot disability.  He is also 
seeking an increased rating for his service-connected left 
foot disability

The June 2003 Court remand

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with Fletcher in mind.

The June 2003 Joint Motion for Remand only addressed a 
deficiency as to VA's duty to notify under the Veterans 
Claims Assistance Act of 2000 (VCAA).  
In December 2003, the Board remanded the issues on appeal to 
provide VCAA notice.  The AMC subsequently provided VCAA 
notice to the veteran in March 2004.  This will be discussed 
in greater detail immediately below.

In April 2006, the Board remanded the claims again to provide 
notice as to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006);  and to schedule the veteran for a VA examination and 
obtain a medical nexus opinion.  The AMC subsequently 
provided Dingess/Hartman notice to the veteran in May 2006.  
This too will be discussed in greater detail immediately 
below.  The veteran underwent a VA examination in May 2006, 
and the May 2006 VA examiner rendered medical nexus opinions.

In April 2007, the Board remanded the case again to obtain VA 
treatment records.  Such records were obtained in May 2008.  
The veteran's claims were then readjudicated in the May 2008 
SSOC. 

In short, the Court's and the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).
  
The VCAA

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

(i.)  Quartuccio

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in March 
2001, August 2001, March 2004, May 2006, and April 2007, 
which were specifically intended to address the requirements 
of the VCAA.

The March 2001, August 2001, March 2004, and March 2006 VCAA 
letters informed the veteran of the evidence necessary to 
establish direct service connection in general.  The March 
2001 letter also informed the veteran of the evidence 
necessary to establish secondary service connection.  The 
March 2001, March 2004, May 2006, and April 2007 VCAA letters 
informed the veteran of the evidence necessary to establish 
entitlement to an increased rating.

As for the evidence to be provided by the veteran, in various 
VCAA letters the RO asked the veteran to identify and send 
relevant medical evidence.  The RO provided the veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disabilities.

Moreover, in the various VCAA letters, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claims.  In particular, the May 2006 VCAA 
letter informed the veteran that he would be scheduled for an 
examination.  [VA examinations were conducted in March 1996, 
December 1996, January 1999, February 2002, July 2005, and 
May 2006.]

In the March 2004 and May 2006 VCAA letters, the veteran was 
advised that VA was responsible for getting relevant records 
from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the March 2004 and May 2006 VCAA letters, the RO informed 
the veteran that he should submit any evidence in his 
possession relevant to his claims, as follows:  "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If the evidence is in your 
possession, please send it to us."  See, e.g., the March 22, 
2004 VCAA letter, page 2.  The VCAA letters thus complied 
with the "give us everything you've got" requirement of 
38 C.F.R. § 3.159(b)(1) because the letters informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

(ii.)  Dingess

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  As 
for the service connection claims, these claims were denied 
based on element (3), relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to that crucial element.  As to the increased 
rating claim, element (3) is not in dispute.  The veteran has 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to current level of disability, element 
(4), and as to effective date, element (5), in the May 2006 
and April 2007 VCAA letters.  See, e.g., the May 10, 2006 
letter, pages 9-10.

(iii.) Vazquez-Flores

Subsequent to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) held that a notice letter must inform the veteran: (1) 
that, to substantiate a claim, the veteran must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the veteran is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the notice letter must provide 
at least general notice of that requirement; (3) that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from 0% to as much as 100% (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; and (4) of examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask VA to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

As to first prong of the holding of Vazquez-Flores, in 
various VCAA letters the veteran was informed that to 
substantiate his claim for an increased rating for residuals 
of a calcaneal stress fracture of the left foot, the evidence 
must show that his service-connected disability has gotten 
worse.  See, e.g., the May 30, 2001 VCAA letter, page 2.  
Therefore, the veteran was informed that to substantiate a 
claim, he must provide medical or lay evidence demonstrating 
a worsening or increase in severity.  

As for medical or lay evidence demonstrating the effect that 
worsening has on the claimant's employment and daily life, in 
the March 2004 VCAA letter the veteran was notified that VA 
needed "recent (preferably within the past twelve months) 
medical records."  See the March 22, 2004 letter, page 5.  
Moreover, in the May 2006 VCAA letter, the RO told the 
veteran the following:

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse. . . .  If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.

See the May 10, 2006 VCAA letter, page 2.

In the May 2006 and April 2007 VCAA letters, the veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how your condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect you.  The veteran was informed that examples of 
evidence he should tell VA about or give to VA that may 
affect how VA determines the effective date of any benefits 
includes information about continuous treatment or when 
treatment began; service medical records in your possession 
that you may not have sent us; or reports of treatment for 
your condition while attending training in the Guard or 
Reserve.  Therefore, the veteran was informed that to 
substantiate a claim, he must provide medical or lay evidence 
demonstrating a worsening or increase in severity and the 
effect that worsening has on his employment and daily life.

As for the second prong of the holding in Vazquez-Flores, as 
explained below, the veteran is rated under a Diagnostic Code 
that contains criteria necessary for entitlement to a higher 
disability rating that would be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life as opposed to a 
Diagnostic Code that requires a specific measurement or test 
result.  Thus, the second prong of the holding in Vazquez-
Flores is not applicable to this case.

As to the third prong of the holding in Vazquez-Flores, in 
the May 2006 and April 2007 VCAA letters, the RO informed the 
veteran that the rating for his disability can be changed if 
there are changes in his condition and that depending on the 
disability involved, VA will assign a rating from zero 
percent to as much as 100 percent.  The RO stated that VA 
uses a schedule for evaluating disabilities that is published 
as title 38 Code of Federal Regulations, Part 4. The RO 
indicated that in rare cases, VA can assign a disability 
level other than the levels found in the schedule for a 
specific condition if his impairment is not adequately 
covered by the schedule.  The RO stated that it would 
consider evidence of the following in determining the 
disability rating: nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment. As for impact on daily 
life, the veteran was told that an example of the evidence he 
should tell VA about or give to VA that may affect how VA 
assigns a disability evaluation includes statements 
discussing his disability symptoms from people who have 
witnessed how the symptoms affected him.

With regard to the fourth prong of the holding in Vazquez-
Flores, in the May 2006 VCAA letter, the RO told the veteran 
the following as examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation:

This evidence may be a statement from your doctor, 
containing the physical and clinical findings, the 
results of any laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also 
submit statement[s] from other individuals who are 
able to describe from their knowledge and personal 
observations in what manner your disability has 
become worse.  ...  If you have not recently been 
examined or treated by a doctor and you cannot 
submit other evidence of increased disability, you 
may submit your own statement.  This should 
completely describe your symptoms, their frequency 
and severity, and other involvement, extension and 
additional disablement caused by your disability.

See the May 10, 2006 VCAA letter, page 2.

In the May 2006 and April 2007 VCAA letters, the veteran was 
informed that examples of evidence he should tell VA about or 
give to VA that may affect how VA assigns a disability 
evaluation includes recent Social Security determinations; 
statements from employers as to job performance, lost time, 
or other information regarding how his condition affects his 
ability to work; and statements discussing his disability 
symptoms from people who have witnessed how the symptoms 
affect him.  

In short, the dictates of Vazquez-Flores have been fully and 
effectively complied with. 

(iv.)  Pelegrini

he Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  In this case, the increased rating claim was adjudicated 
in April 1996, prior to the VCAA letters.  Similarly, the 
claims for service connection were adjudicated in September 
1996, prior to the VCAA letters.  Since the VCAA was not 
enacted until November 2000, furnishing the veteran with VCAA 
notice prior to the initial adjudications of the claims in 
November 1996 and April 1998 were clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.

Crucially, the veteran's claims were readjudicated following 
the issuance of the VCAA letters, and after that the veteran 
was allowed the opportunity to present evidence and argument 
in response.  Specifically, the claims were readjudicated in 
SSOCs, most recently in May 2008.  Therefore, the essential 
fairness of the adjudication was not affected.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The veteran and 
his representative have pointed to no prejudice or due 
process concerns arising out of the timing of the VCAA 
notice.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice.

(v.)  General comment

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

The lengthy history of this case has been set forth in the 
Introduction above. Remanding at this juncture would 
accomplish nothing except to further delay resolution of this 
case, which is now over a decade old.  As the Court stated in 
Erspamer v. Derwinski, 1 Vet. App. 3, 11 (1990): "Ten years 
is an undeniably, and unacceptably, long time to have passed 
since [the appellant] first filed the claim for benefits with 
the VA. The delays have benefited neither the parties nor the 
public and they cannot be permitted to continue. The 
petitioner has a right to a decision on her claim." The Board 
agrees with the stated goals of the Court and does not 
believe that another remand would be in the best interest of 
anyone. Indeed, a remand under such circumstances would be a 
useless expenditure of scare VA medical and adjudicative 
resources, and would perpetuate "the hamster-wheel reputation 
of veterans law".  See Coburn v. Nicholson, 19 Vet. App. 427, 
434 (2006) (Lance, J., dissenting). 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes service medical records, VA 
and private treatment records, and reports of VA 
examinations, which will be described below.  The Board finds 
that all relevant evidence necessary for an equitable 
resolution of these issues has been identified and obtained. 

The Board notes that the June 2003 Joint Motion for Remand 
did not identify any deficiency as to the duty to assist.  
The Board is confident that if the parties had identified any 
VCAA duty-to-assist problems, such would have surfaced in the 
June 2003 Joint Motion for Remand so that any deficiencies 
could be corrected.  
See Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 
972 F.2d 331 (Fed. Cir. 1992) [noting that "[a]dvancing 
different arguments at successive stages of the appellate 
process does not serve the interests of the parties or the 
Court"].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
representative who has presented written argument on his 
behalf.  The veteran, his spouse, and two associates 
testified at a hearing held at the RO before a Hearing 
Officer.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for bilateral pes 
planus, to include as secondary to the service-connected 
residuals of a calcaneal stress fracture of the left foot.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Presumption of soundness/aggravation of a pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that the injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111 (West 2002).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C.A. § 1153 (as opposed to that 
applicable under 38 U.S.C.A. § 1111 where the complained-of 
condition was not noted on entrance into service).  This 
statute provides that a pre-existing injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability is due to the natural progress of the 
disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2007).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. §§ 3.304, 3.306(b) (2007).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2007); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. 
§ 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

During the pendency of this appeal, 38 C.F.R. § 3.310(b) 
(2007) was amended effective October 10, 2006 to provide the 
following as to aggravation of nonservice-connected 
disabilities:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.

See 71 Fed. Reg. 52,744 (2006) (to be codified at 38 C.F.R. 
§ 3.310(b)).

Where, as here, a law or regulation changes after the claim 
has been filed, but before the administrative or judicial 
process has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted VA to do otherwise and VA did so.  See VAOGCPREC 7-
2003; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Green v. Brown, 10 Vet. App. 111, 117 (1997).  

The AMC did not provide the veteran with the amended version 
of 38 C.F.R. § 3.310(b).  However, the Board finds that the 
more favorable law is the holding in Allen and that the 
holding in Allen and not the new version of 38 C.F.R. 
§ 3.310(b) applies to this case.  Specifically, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements and hurdles that must be satisfied 
before aggravation may be conceded and service connection 
granted.  Accordingly, the veteran is not prejudiced by the 
lack of notice of the new version of 38 C.F.R. § 3.310(b).  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].

Analysis

The veteran seeks service connection for bilateral pes 
planus, both as directly due to service (on the basis that 
pre-existing bilateral pes planus was aggravated by such 
service) and as secondary to the service-connected left foot 
disability.  The Board will address each contention in turn.

Direct service connection

In essence, the veteran acknowledges that he had pes planus 
on enlistment.  He contends that his bilateral pes planus was 
aggravated by service.  

Even though the veteran has conceded a pre-existing 
disability, the Board must still consider the statutory 
presumption of soundness on enlistment, 38 U.S.C.A. § 1111. 

The veteran's February 1966 pre-induction examination report 
indicates that third-degree pes planus was found on physical 
examination.  There is no indication that the pes planus was 
unilateral.  That examination therefore goes beyond a mere 
"bare conclusion without a factual predicate in the record."  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, 
the statutory presumption of soundness is rebutted.  The 
Board finds bilateral pes planus pre-existed his period of 
active service.

Because bilateral pes planus was noted on service entrance, 
the presumption of soundness contained in 38 U.S.C.A. § 1111 
does not attach.  See Bagby, supra.  Accordingly, it is not 
required to be shown by clear and unmistakable evidence that 
the veteran's bilateral pes planus pre-existed service and 
was not aggravated thereby.  Id.; see also VAOPGCPREC 3-2003.  
Because the presumptions of soundness and aggravation 
contained in 38 U.S.C.A. § 1111 do not attach, any medical 
questions regarding the nature and onset of the veteran's 
bilateral pes planus will be resolved under the Gilbert 
burden of proof, namely that a preponderance of the evidence 
must be against the claim for the appeal to be denied.

Because the veteran's bilateral pes planus pre-existed 
service, service connection may only be granted for the 
condition if it is found to be aggravated by service.  
See 38 C.F.R. § 3.303(a) (2007).  The question of whether the 
veteran's bilateral pes planus was aggravated by service is 
essentially medical in nature.  See generally Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].

There are of record only two medical opinions addressing the 
potential aggravation of the veteran's bilateral pes planus 
during service - the July 2005 and May 2006 medical opinions.  
After conducting a review of the claims file, the VA doctor 
who prepared both reports opined that the veteran's bilateral 
pes planus was not permanently aggravated by military 
service.  No contradictory medical opinion is of record.

The July 2005 and May 2006 VA medical opinions appear to be 
supported by the veteran's service medical records.  These 
records note that in April 1966 the veteran complained of 
sore feet due to marching and that he was issued arch 
supports.  Later that month, it was noted that he possibly 
had falling arches and that the arch supports did not help.  
However, after early May 1966, there was no further mention 
of falling arches.  Pes planus was not noted on the January 
1968 separation examination.  Thus, rather than indicating an 
increase in disability the service medical records appear to 
indicate that the veteran's pes planus was asymptomatic after 
his first month or so in service.

An August 2004 statement of the veteran's representative 
reflects that she is claiming that the bilateral pes planus 
underwent an increase in severity during service.  However, 
it is now well established that laypersons, such as the 
veteran's representative, without medical training are not 
competent to comment on medical matters such as etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (2007) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Because no increase in severity of the veteran's bilateral 
pes planus is demonstrated by the contemporaneous medical 
records, and because the VA examiner determined that there 
was no aggravation of the condition during service, the 
provisions of 
38 U.S.C.A. § 1153 are not for application in this case.  

In short, the medical evidence shows that the veteran had 
bilateral pes planus before service and that the bilateral 
pes planus did not undergo any increase in severity during 
service.  Accordingly, in the absence of medical evidence 
demonstrating that the veteran's bilateral pes planus was 
aggravated beyond its natural progression during service, 
direct service connection is not warranted.

Secondary service connection

The veteran and his representative are not claiming that his 
bilateral pes planus was caused by the service-connected 
residuals of a calcaneal stress fracture of the left foot.  
As noted above, the medical evidence shows that the bilateral 
pes planus pre-existed service and thus the in-service 
calcaneal fracture.  Therefore, the Board will only consider 
the veteran's claim on the basis that the bilateral pes 
planus was aggravated by the service-connected residuals of a 
calcaneal stress fracture of the left foot.  See Allen, 
supra.

As discussed above, the evidence of record reflects that the 
veteran has bilateral pes planus.  In addition, service 
connection is in effect for residuals of a calcaneal stress 
fracture of the left foot.  Accordingly, Wallin elements (1) 
and (2) have been satisfied.

With respect to crucial Wallin element (3), medical nexus, 
there is conflicting evidence.  In evaluating the probative 
value of competent medical evidence, the Court has stated, in 
pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The evidence arguably in favor of the veteran's claim is the 
report of a December 1996 VA examination.  The evidence 
against the veteran's claim is the report of a May 2006 VA 
examination.  The Board has carefully evaluated the medical 
evidence, and for reasons stated immediately below finds that 
the evidence against the claim (i.e., the medical evidence 
showing no aggravation of the bilateral pes planus by the 
service-connected residuals of a calcaneal stress fracture of 
the left foot) outweighs the evidence in favor (i.e., the 
medical evidence arguably showing aggravation of the 
bilateral pes planus by the service-connected residuals of a 
calcaneal stress fracture of the left foot).

The arguably favorable December 1996 VA examination report 
lacks significant probative value because it is couched in 
less than conclusive terms.  The December 1996 VA examiner 
stated that the service-connected left heel disability 
"might be a contributing factor" to the bilateral pes 
planus, but that the service-connected disability was not the 
"sole or major contributing factor."  See report of the 
December 1996 VA examination, page 2.  The Court has held 
that medical opinions which are speculative or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Moreover, there is no indication that the December 
1996 VA examiner reviewed the veteran's medical records.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."].

In April 2006 the Board remanded this issue for a medical 
opinion.  There is of now record a very thorough, 11-page VA 
examination report dated May 2006 which was generated in 
response to the Board's remand instructions.  The May 2006 
examination report indicates that the residuals of a 
calcaneal stress fracture of the left foot did not aggravate 
the bilateral pes planus.  Accordingly, the physician found 
no nexus between the veteran's service-connected residuals of 
a calcaneal stress fracture of the left foot and his 
bilateral pes planus.  The Board attaches great weight of 
probative value to this opinion, which unlike the report of 
the December 1996 VA examination, was based on a review of 
the record.  

The Board therefore finds that a preponderance of the 
evidence supports the conclusion that the veteran's bilateral 
pes planus was not aggravated by the service-connected 
residuals of a calcaneal stress fracture of the left foot.  
Wallin element (3) has not been met, and the veteran's claim 
fails on that basis.

Conclusion

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for bilateral pes 
planus on both  direst and a secondary basis.  
The benefit sought on appeal is accordingly denied.




2.  Entitlement to service connection for right ankle 
disability, claimed as secondary to the service-connected 
residuals of a calcaneal stress fracture of the left foot.

Relevant law and regulations

The law regarding secondary service connection has been set 
out above and will not be repeated.

Analysis

The veteran and his representative are not claiming that his 
right ankle disability was incurred in or aggravated by 
service.  Instead, the veteran and his representative are 
claiming that the right ankle disability is secondary to the 
service-connected residuals of a calcaneal stress fracture of 
the left foot.  

The evidence of record reflects that the veteran has a 
variously diagnosed right ankle disability.  In addition, 
service connection is in effect for residuals of a calcaneal 
stress fracture of the left foot.  Accordingly, Wallin 
elements (1) and (2) have been satisfied.

With respect to crucial Wallin element (3), medical nexus, 
there is conflicting evidence on this element.  The evidence 
arguably in favor of the veteran's claim is a July 1996 VA 
treatment record, the report of the December 1996 VA 
examination, and the December 2000 statement of Dr. L.L.  The 
evidence against the veteran's claim is the reports of the 
July 2005 and May 2006 VA examinations.  

The Board has carefully evaluated the medical evidence, and 
for reasons stated immediately below finds that the evidence 
against the claim (i.e., the medical evidence showing no 
relationship between the veteran's right ankle disability and 
the service-connected residuals of a calcaneal stress 
fracture of the left foot) outweighs the evidence in favor 
(i.e., the medical evidence arguably showing a relationship 
between the veteran's right ankle disability and the service-
connected residuals of a calcaneal stress fracture of the 
left foot).

The opinion in the July 1996 VA treatment record indicating 
that the right ankle degenerative changes are secondary to 
the left ankle disability does not provide a basis therefor.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[the failure of the health care provider to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence].  Moreover, it is clear that the purpose of the 
veteran's visit was to receive treatment, not for the health 
care provider to render an etiological opinion.  The treating 
medical professional does not appear to have reviewed the 
veteran's treatment records.

The arguably favorable December 1996 VA examination report 
lacks significant probative value because it is couched in 
less than conclusive terms.  See Obert and Tirpak, both 
supra.  The December 1996 VA examiner stated that the 
service-connected left heel disability "might be a 
contributing factor" to the chronic ankle sprains, but that 
the service-connected disability was not the "sole or major 
contributing factor."  See report of the December 1996 VA 
examination, page 2.  Moreover, there is no indication that 
the December 1996 VA examiner reviewed the veteran's medical 
records.  See Bloom, supra.

The December 2000 statement of Dr. L.L. attributing the 
deterioration in the right ankle to overcompensation of that 
ankle due to the left ankle disability is predicated on both 
the service-connected left foot disability and the right 
ankle disability being so severe that regular use of ankle 
braces is necessary.  However, the evidence does not show 
that the veteran regularly uses an assistive device on either 
ankle.  Therefore, Dr. L.L.'s opinion is of relatively low 
probative value.  In addition, Dr. L.L. did not review the 
veteran's claims file.  

There is of record very thorough 26-page and 11-page VA 
examination reports dated in July 2005 and May 2006, 
respectively.  These examination reports indicate that the 
veteran's right ankle disability is due to the right pes 
planus, a non service-connected disability.  Further, the 
examining physician found no nexus between the veteran's 
service-connected residuals of a calcaneal stress fracture of 
the left foot and his right ankle disability.  The Board 
attaches great weight of probative value to these opinions, 
which unlike the arguably favorable opinions, were based on a 
review of the record.  

The only other evidence which now purports to relate the 
veteran's right ankle disability to the service-connected 
residuals of a calcaneal stress fracture of the left foot 
comes from the statements of the veteran himself.  The Board 
again notes that it is now well established that laypersons, 
such as the veteran, who are without medical training are not 
competent to relate those symptoms to a particular diagnosis 
or specific etiology.  See Espiritu, supra; see also 38 
C.F.R. § 3.159 (a)(1).
 
The Board therefore finds that a preponderance of the 
evidence supports the conclusion that the veteran's right 
ankle disability was not caused or aggravated by the service-
connected residuals of a calcaneal stress fracture of the 
left foot.  Critical Wallin element (3) has not been met, and 
the veteran's claim fails on that basis.

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
claim of entitlement to service connection for a right ankle 
disability.  The benefit sought on appeal is accordingly 
denied.

3.  Entitlement to an increased disability rating for 
service-connected residuals of a calcaneal stress fracture of 
the left foot, currently evaluated as 20 percent disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2007).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5284 applies specifically to residuals of in-
service foot injuries, and rates based on the severity of 
such injuries.  Neither the veteran nor his representative 
has suggested another diagnostic code, and the Board cannot 
identify a diagnostic code that would be more appropriate to 
the veteran's diagnosed disability and his claimed symptoms.

Specific rating criteria

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate foot injuries, a 20 percent rating is assigned 
for moderately severe foot injuries, and a 30 percent rating 
is assigned for severe foot injuries.  With actual loss of 
use of the foot, a 40 percent rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284 (2007).

The Board observes that the words "moderate", "moderately 
severe", and "severe" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2007).  "Moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary 871 (1988).  "Severe" is generally 
defined as "of a great degree: serious."  Id., 1078 (1990).

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to the service-connected 
residuals of a stress fracture of the left heel, the veteran 
has been diagnosed with pes planus and various ankle 
disorders.  The Board is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).  In this case, there is abundant 
medical evidence which serves to differentiate between 
symptomatology attributable to the heel fracture residuals 
and that which is attributable to other causes.  

The reports of the various VA examinations clearly show that 
there was tenderness over the left heel.  The May 2006 VA 
examiner indicated that he could not distinguish between 
whether the heel tenderness was from the heel, from the 
ankle, or was neuropathic in origin.  Thus, in light of the 
equivocal medical evidence the Board finds that the 
tenderness over the left heel is attributable to the service-
connected residuals of a calcaneal stress fracture of the 
left foot.  

The December 1996 VA examiner noted that X-rays revealed what 
appeared to be an old fracture of the calcaneal and that the 
residuals of the calcaneal stress fracture of the left foot 
appeared to include mild degenerative changes.  Accordingly, 
the medical evidence shows that the degenerative changes of 
the left calcaneal are due to the service-connected residuals 
of a calcaneal stress fracture of the left foot.

The report of the February 2002 VA examination reflects that 
the veteran has heel instability.  No medical professional 
has attributed to the heel instability to a 
non service-connected disability.  Therefore, the Board will 
also attribute any current heel instability to the service-
connected residuals of a calcaneal stress fracture of the 
left foot.  

The July 2005 and May 2006 VA examiner clearly attributed all 
other left foot symptomatology to the left pes planus.  
Indeed, the examiner only diagnosed left pes planus and no 
other foot disability.

Although the RO in the February 2002 rating decision assigned 
a higher evaluation for the left heel disability based on the 
presence of ankle instability, there is no medical basis for 
that conclusion.  Rather, the medical evidence indicates that 
there exists a separate left ankle disability.  The Board has 
repeatedly referred the issue of service connection for a 
left ankle disability to the RO for appropriate action.  
See the April 2, 2007 Board decision, page 4 and the April 
12, 2006 Board decision, page 4.  

In any event, the January 1999 VA examiner attributed the 
veteran's reported ankle pain and altered gait to the 
veteran's non service-connected pes planus.  Similarly, the 
July 2005 VA examiner attributed the left ankle pain to the 
left pes planus.  There is no medical evidence which suggests 
that the left heel disability impacts the ankle.  To the 
extent that the veteran is attributing left ankle 
symptomatology to the service-connected left heel disability, 
he, as a lay person, is not competent to relate those 
symptoms to a particular diagnosis or specific etiology.  See 
Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1).

The veteran has a gait abnormality.  The May 2006 VA examiner 
attributed the veteran's toeing-out gait to overpronation of 
the foot from the pes planus.  
The competent medical evidence of record thus shows that the 
veteran's service-connected residuals of a heel fracture of 
the left foot does not manifest in an abnormal gait.

In short, the residuals of a calcaneal stress fracture of the 
left foot are tenderness over the heel, heel instability, and 
degenerative changes.



Schedular rating

The veteran's service-connected left foot disability is 
currently evaluated 20 percent disabling.  As indicated 
above, a 30 percent disability rating under Diagnostic Code 
5284 requires that the foot disability be productive of 
severe impairment.

As was discussed immediately above, the medical evidence 
indicates that the veteran's heel fracture residuals are 
limited to tenderness over the calcaneal, heel instability, 
and degenerative changes of the left calcaneal.  Such 
symptoms are not productive of severe impairment.  The 
veteran reported at the December 1996 VA examination that he 
had a lot of soreness in the left heel, especially after 
prolonged standing.  With regard to heel instability, the 
medical evidence does not show that the veteran uses an 
assistive device for his service-connected left heel 
disability, nor does he have an abnormal gait due to the 
service-connected disability.  The December 1996 VA examiner 
described the degenerative changes of the left calcaneal as 
being mild in nature; there is no more recent medical 
evidence which suggests that more significant symptoms now 
exist.  

After having carefully considered the matter, the Board 
believes that a rating in excess of 20 percent for the 
service-connected residuals of a calcaneal stress fracture of 
the left foot is not warranted.  The tenderness, heel 
instability, and degenerative changes which have been 
objectively demonstrated, in the opinion of the Board, does 
not met or approximate "severe" severity.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2007) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2007).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

There is no support in the objective medical evidence for an 
increased rating based on functional loss.  

The Board notes that the veteran has reportedly been using an 
assistive device, an ankle brace [although the Board notes 
that the reports of the July 2005 and May 2006 VA 
examinations show that the shoes with built-in braces that 
the veteran was supposed to use for support since 2000 or 
2001 were in pristine condition and showed no wear pattern on 
the soles or straps of these assistive devices].  In ant 
event, the medical evidence shows that the ankle brace is for 
ankle instability.  See, e.g., report of the February 2002 VA 
examination, page 1.  As has been discussed above, ankle 
problems have not been associated by medical examiners with 
the heel fracture residuals.  Therefore, service-connected 
residuals of a calcaneal stress fracture of the left foot is 
not manifested by use of an assistive device.

Moreover, the July 2005 VA examiner also determined that the 
strength testing of the feet was unreliable.  At the July 
2005 VA examination, strength testing of the feet in 
dorsiflexion and plantar flexion was 2/5 generally and at 
best occasionally 3/5 with lots of encouragement from the 
examiner.  The examiner noted that the veteran would not be 
able to stand or walk at all if these measurements were an 
accurate reflection of his actual strength.  

The medical evidence of record indicates that the service-
connected disability of the left heel does not result in 
regular use of an assistive device and the abnormal gait is 
due to the nonservice-connected pes planus.  The objective 
medical findings in the reports of the VA examinations do not 
document any significant functional loss due to the service-
connected disability.  In particular, the Board places great 
weight on the July 2005 VA examiner's comments that the 
strength testing was unreliable.

Accordingly, a higher level of disability will not be 
assigned based on 38 C.F.R. 
§§ 4.40 and 4.45.



Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.  In reaching its 
conclusion, the Court observed that when a claim for an 
increased rating is granted, the effective date assigned may 
be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that 
an increase in disability had occurred within that time 
frame.  See 38 U.S.C.A. § 5110 (West 2002).  Accordingly, the 
relevant focus for adjudicating an increased rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.

As noted in the Introduction above, the veteran's most recent 
claim for increased disability rating for his residuals of a 
calcaneal stress fracture of the left foot was filed on March 
1, 1996.  In this case, therefore, the relevant time period 
is from March 1, 1995 to the present. 

Staged ratings have in fact been assigned by the RO.  In the 
February 2004 rating decision, a 20 percent disability rating 
was assigned effective January 6, 2000.  
In the April 1996 rating decision, a 10 percent disability 
rating was assigned for residuals of a calcaneal stress 
fracture of the left foot effective March 1, 1996, the date 
of the veteran's increased rating claim.  Prior to March 1, 
1996, the residuals of the calcaneal stress fracture of the 
left foot were rated as noncompensably (zero percent) 
disabling.

In essence, the evidence of record, to include the VA 
examination reports dated from March 1996 to May 2006, 
indicates that the disability has not changed appreciably 
from March 1, 1995 to the present.  Throughout the period 
starting in March 1996, there have been no clinical findings 
sufficient to justify the assignment of a higher or lower 
rating.  Based on this record, the Board finds that a 20 
percent disability rating for residuals of a calcaneal stress 
fracture of the left foot is warranted effective March 1, 
1995.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO has considered the veteran's claim under C.F.R. 
§ 3.321(b)(1) in various SSOCs.  Accordingly, the Board will 
address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected residuals of a calcaneal stress fracture of the 
left foot is inadequate.  A comparison between the level of 
severity and symptomatology of the veteran's residuals of a 
calcaneal stress fracture of the left foot with the 
established criteria found in the rating schedule for other 
foot injuries shows that the rating criteria reasonably 
describes the veteran's disability level and symptomatology; 
as discussed above, the rating criteria considers the level 
of impairment based on levels of severity ranging from 
moderate to severe.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
veteran has required frequent hospitalizations for his left 
foot disability.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  While 
the veteran last worked full time in 1993, there is nothing 
in the record which suggests that the service-connected 
disability in and of itself markedly impacted his ability to 
perform a job.  Furthermore, the medical evidence shows that 
the veteran has an array of non service-connected 
disabilities affecting his ability to work.  Although a 
December 2000 statement from Dr. L.L. indicates that the 
veteran is disabled in part due to his service-connected 
disability, the statement is predicated on the left ankle 
disability being part of the service-connected left heel 
disability.  As noted above, the Board has determined that 
the left ankle symptomatology is not part and parcel of the 
service-connected disability.  

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 
38 C.F.R. 3.321(b)(1) is not warranted.

Conclusion

For reasons which have been expressed in detail above, the 
Board has concluded that a rating in excess of the currently 
assigned 20 percent for the veteran's service-connected 
residuals of a calcaneal stress fracture of the left foot 
have not been met.  

In addition, the Board finds that the 20 percent rating for 
the veteran's service-connected residuals of a calcaneal 
stress fracture of the left foot should be assigned as of 
March 1, 1995.  The appeal is allowed to that extent.





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral pes planus is denied.

Service connection for a right ankle disability is denied.

Entitlement to an increased disability rating for residuals 
of a calcaneal stress fracture of the left foot is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


